     Case 2:20-mj-01208 Document 2 Filed on 06/05/20 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                               ENTERED
                         CORPUS CHRISTI DIVISION                                June 05, 2020
                                                                             David J. Bradley, Clerk




UNITED STATES OF AMERICA                  §
                                          §
versus                                    §         Case No. 2:20−mj−01208
                                          §
Siva Brown                                §


                      ORDER APPOINTING CJA COUNSEL


       The above Defendant has testified under oath or has otherwise satisfied this
Court that he or she is financially unable to employ counsel, and does not wish to
waive counsel. Because the interests of justice so require, Fred Jimenez is appointed,
pursuant to the provisions of the Criminal Justice Act, to represent said Defendant in
this case. An appointment by a Magistrate Judge shall remain in effect if the case
proceeds to District Court.
      Preliminary and Detention Hearings are scheduled for 6/10/2020 at 10:00 AM.
       Counsel shall review the CJA Plan for the Southern District of Texas, available
on the Court's website. Further, it is ORDERED that appointed counsel may not
require, request, or accept any payment, promise of payment, or any other valuable
consideration for representation under the CJA, or any other matter, unless the payment
is approved by order of the Court. Unless you receive permission from the Court, you
are prohibited from being retained by a CJA client in any and all legal matters.
      Counsel will be notified electronically via CM/ECF.
       Please note: Attorneys are required to arrive 30 minutes prior to court
setting to properly prepare your client.

      ORDERED the 5th of June 2020.
